Citation Nr: 0929716	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  98-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability 
claimed as secondary to service connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, VA Regional Office (RO).

This case has previously remanded by the Board for additional 
development in March 2001 and July 2005.  The case has been 
returned to the Board for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in December 1998.  He testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2000.  A transcript of each of 
the hearings has been associated with the claims file.


FINDING OF FACTS

Left knee disability is due to a service connected disease or 
injury.  


CONCLUSION OF LAW

Left knee disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA in April 2001.  
Notice was also given to the appellant in the November 2005 
Supplemental Statement of the Case (SSOC).  While the letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, 
they did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
Board notes that the appellant was provided with Dingess 
notice in a July 2009 SSOC.  Despite the inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Although the appellant 
received inadequate preadjudicatory notice, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

In view of the grant of service connection, any VCAA 
violation is harmless.

        Factual Findings

Service treatment records show that the lower extremities 
were reported normal at separation in May 1971.  At that 
time, the appellant denied trick or locked knee and 
arthritis.  Knee operation at 24 years old was noted.  

In a 21-4176 dated in 1971, the appellant reported that he 
fell on his knees during a rocket attack.  His statement was 
dated less than two months after release from active duty. 

During the VA compensation and pension examination of May 
1995, the appellant reported a history of having fallen into 
a bunker and severely injuring his left knee in July 1969 
while running to evade shell bursts in combat in Vietnam.  
Surgery was noted to have been performed in September 1969 to 
repair cartilages and torn ligaments.  The appellant stated 
that he had had trouble since that time.  He added that he 
had considerable pain in the left knee in February 1995.  On 
examination, the left knee had full range of motion and was 
normal to examination except for minimal crepitation.  The 
relevant diagnosis was probable left knee osteoarthritis.  
A May 1995 VA x-ray examination of the left knee notes a 
history of left knee surgery in 1969.  Findings were noted to 
include mild degenerative changes.

Examination of the left knee in May 1995 revealed no evidence 
of fracture, dislocation or other significant bone or joint 
abnormality.  The soft tissues were unremarkable.  

A private record of treatment, dated in April 1996, reflects 
complaints of left knee pain.  There was no left knee 
puffiness or joint effusion.  The left knee did not show any 
arthritis changes and was reported normal.  

In January 1997, the appellant complained of a flare-up with 
his left knee.  Popping and pain in the front of the knee was 
noted.  There was no significant swelling, and there was full 
extension and good flexion.  The impression was probable 
early arthritis.  Bilateral knee pain was noted in December 
1997.  

A February 1998 private treatment record notes complaints of 
left knee pain.  The appellant reported that he twisted his 
knee about one and a half weeks ago.  He reported that his 
knee felt fine if it is flexed entirely or extended entirely 
but motions in the middle cause severe pain.  X-rays were 
negative.  The impression was probable medial meniscus tear.  
The appellant reported left knee soreness in a June 1998 
examination.  It was noted that the appellant was able to 
flex both knees to the full extent without any pain, 
discomfort, hesitancy or slowness.  A diagnosis was given of 
arthritis of the right knee with generalized arthritis of the 
lower back, left knee as well as left shoulder that had been 
determined by the previous examination by the physicians as 
well as documented above.  General osteoarthritis secondary 
to aging and objectively and functionally normal were also 
diagnosed. Examination of the left knee in July 1998 revealed 
no bony or soft tissue abnormality identified.  The joint 
space appeared preserved and there was no joint effusion 
identified.  

In December 1998, Dr. C reported that the appellant had been 
diagnosed with degenerative joint disease of the right knee 
and that it is very common that this condition can cause 
compensatory problems.  He noted that the appellant is 
currently experiencing such problems with pain and swelling 
in his left knee.  Dr. C opined that the above mentioned 
complaints are a direct result of the condition of the 
appellant's right knee.  

In an examination report dated in November 2000, a physician 
noted that the appellant had abnormal posture and abnormal 
gait with limping on the left knee to support the right knee.  
Examination revealed that the appellant's left knee was 
normal.  

The appellant testified at his December 2000 hearing that he 
tends to favor his right knee which puts more pressure on the 
left knee.  

The appellant was afforded a VA compensation and pension 
examination in March 2004.  During this examination, pain on 
the medial aspect of the left knee was noted.  Range of 
motion of the left knee was 0 to 130 degrees, and there was 
minimal patellofemoral crepitation.  The appellant reported 
that his left knee started  hurting about two to three years 
ago.  It was noted that there was no trauma to the knee.  
Although the appellant complained of some discomfort in the 
medial aspect going on for three years, left knee was normal 
by examination.  Based on the information available, the 
examiner opined that it is as likely as not that the 
appellant's left knee discomfort is not connected with his 
service connected right knee problem.  The examiner noted 
that the appellant's right knee problem occurred 
approximately 35 years ago.  The examiner noted that the 
appellant had been diagnosed with osteoarthritis in a number 
of areas after separation.  He further noted that the mild 
discomfort in the left knee with a normal examination 
occurring approximately 30 years after a right knee problem 
is, in his opinion, not connected with the right knee injury 
but is probably part of the osteoarthritis picture.  In any 
event, the examiner noted that the examination was normal and 
mild.  Examination of the left knee in March 2004 revealed 
minimal degenerative changes.  

A VA compensation and pension opinion was issued in June 
2009.  The VA examiner noted that he reviewed the appellant's 
service file and that a left knee injury was not verified but 
the appellant did suffer some sort of injury and had surgery 
on the right knee in 1969.  The examiner noted that the 
appellant has documented problems that are service connected 
to the right knee and that on examination in March 2004 the 
appellant's left knee was found to be normal.  He noted that 
x-rays were also normal at that time.  The examiner noted 
that the appellant's separation examination revealed normal 
knee, and that the appellant denied trick or locked knee and 
he did not identify any other lower extremity problems.  The 
examiner opined that, in view of the fact that a normal 
examination was found together with normal knee x-rays in 
March 2004 and there was no evidence of any left knee 
problems during service, it is less likely as not that any 
left knee degenerative changes that might show up are related 
to any incident that happened in service.  

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as it has not been shown that the 
appellant engaged in combat with the enemy in service.  The 
appellant has alleged participation in combat.  However, 
although personnel records show that the appellant served in 
Vietnam, they do not show that he served in combat and/or 
received any citations or awards for participation in combat 
with the enemy.  See 38 C.F.R. § 3.304(d).  This case was 
remanded so that the RO could verify the appellant's 
participation in combat but the RO could not verify combat 
participation.  As such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

					Analysis 

The AOJ has denied the claim, in part, because the left knee 
is normal.  Although the examiner noted a normal knee, he 
also noted a restricted range of motion, crepitus and a 
report of mild.  Furthermore, x ray examination was 
interpreted as showing degenerative changes of the left knee.  
We find that the X-ray findings, the report of limited motion 
and the findings of crepitus establish that the knee is not 
normal. 

The appellant has appealed the denial of service connection 
for a left knee disability.  The evidence reflects the 
appellant is service connected for a right knee disability in 
association with an injury sustained in 1969.  He reports 
having come under rocket attack and having injured his left 
knee at the same time in 1969, and a post-service diagnosis 
of degenerative changes in the left knee.  The appellant has 
also asserted that his left knee disability is secondary to 
his service connected right knee disability.  After review of 
the record, the Board finds in favor of the claim.  

Based upon the evidence of record, the Board finds that 
service connection for a left knee disability is warranted on 
a secondary basis.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes Dr. C's 
December 1998 report that the appellant had been diagnosed 
with degenerative joint disease of the right knee and that it 
is very common that this condition can cause compensatory 
problems.  He noted that the appellant is currently 
experiencing such problems with pain and swelling in his left 
knee.  Dr. C opined that the above mentioned complaints are a 
direct result of the condition of the appellant's right knee.  
Also of record is the November 2000 examination report that 
noted the appellant had abnormal posture and abnormal gait 
with limping on the left knee to support the right knee.  We 
have also considered the appellant's reported history of 
having fallen into a bunker and severely injuring his left 
knee in July 1969 while running to evade shell bursts in 
combat in Vietnam, and that he tends to favor his right knee 
which puts more pressure on the left knee.  The Board has 
considered such evidence in conjunction with all the evidence 
of record.  

The Board is also presented with negative evidence.  The 
examiner noted that the examination was normal and mild.  
This is a conflicting statement.  We again note that X-ray 
evidence of degenerative changes is not normal, limitation of 
motion is not normal and crepitus is not normal.  The comment 
mild is in conflict with normal.  The examiner also concluded 
that it was as likely as not that his left knee discomfort 
was not connected with the right knee problem.  This is an 
inadequate statement as it does not address equipoise.

In sum, the Board is presented with an inadequate private 
medical opinion and an incomprehensible VA opinion.  The 
Board shall not attempt to Remand again as the AOJ did not 
comply with the prior remand.  (The AOJ did not address the 
issue of combat because there was a conclusion that the knee 
was normal.  That conclusion was not supported.)  The Board 
has doubt and such doubt is resolved in favor of the 
appellant.  Service connection for left knee disability on a 
secondary basis is granted.


ORDER

Service connection for a left knee disability is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


